Exhibit 10.4

 

HUNTSMAN OUTSIDE DIRECTORS

ELECTIVE DEFERRAL PLAN

 

This Elective Deferral Plan of Huntsman Corporation is effective as of
January 1, 2006 except as otherwise provided in this Plan.

 

ARTICLE I

 

NAME

 

1.1                               Name.  The Plan shall be known as the
“HUNTSMAN OUTSIDE DIRECTORS ELECTIVE DEFERRAL PLAN” and is hereinafter sometimes
referred to as the “Plan”.

 

ARTICLE II

 

PURPOSE

 

2.1                               Purpose.  This Plan has been created for the
primary purpose of providing outside directors of the Employer with the ability
to defer the receipt of director fees.

 

ARTICLE III

 

DEFINITIONS

 

When used herein, the following words shall have the meanings indicated, unless
the context clearly indicates otherwise:

 

3.1                               Account.  The word “ACCOUNT” shall mean the
Deferral Account described in Section 5.1.

 

3.2                               Beneficiary.  The word “BENEFICIARY” shall
mean the person or persons entitled to receive benefits upon the death of a
Director under this Plan.

 

3.3                               Code.  The word “CODE” shall mean the Internal
Revenue Code of 1986, as amended.

 

3.4                               Commencement Date.  The words “Commencement
Date” shall mean the Termination Date of the Director.

 

3.5                               Deferral Account.  The words “DEFERRAL
ACCOUNT” shall mean the account maintained on the books of the Employer as
described in Section 5.1.

 

3.6                               Director.  The word “DIRECTOR” shall mean an
Eligible Person who has become a participant in the Plan.

 

--------------------------------------------------------------------------------


 

3.7                               Directors Fees.  The words “DIRECTORS FEES”
with respect to a Director shall mean the total amount payable in cash to the
Director for services as a member or committee member of the Board of Directors
of the Employer.

 

3.8                               Effective Date.  The “EFFECTIVE DATE” of this
Plan shall be January 1, 2006.

 

3.9                               Eligible Person.  The words “Eligible Person”
shall mean any member of the Board of Directors of the Employer receiving
Directors Fees who is not an employee of the Employer or any of its affiliates.

 

3.10                        Employer.  The word “EMPLOYER” shall mean Huntsman
Corporation or any successor thereof, if its successor shall adopt this Plan.

 

3.11                        Plan.  The word “PLAN” shall mean the Elective
Deferral Plan set forth in and by this document, as the same may be amended from
time to time.

 

3.12                        Plan Administrator.  The words “Plan Administrator”
shall mean the person or committee designated by the Employer to administer this
Plan.  In the absence of an effective designation, it shall mean the Employer.

 

3.13                        Plan Year.  The words “PLAN YEAR” shall mean the
calendar year.

 

3.14                        Termination Date.  The words “TERMINATION DATE”
shall mean the date a Director ceases to be a member of the Board of Directors
of the Employer for any reason whatsoever, voluntary or involuntary, other than
death; provided, however, if the Plan Administrator determines that the Director
has not experienced a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) on the date that would otherwise be a Termination Date
hereunder, then the “Termination Date” for purposes of the Plan shall be the
first date thereafter as of which the Director has experienced a separation from
service within the meaning of Code Section 409A(a)(2)(A)(i).

 

3.15                        Unforeseeable Emergency.  The words “Unforeseeable
Emergency” of a Director shall mean a severe financial hardship to the Director
resulting from an illness or accident of the Director, the spouse of the
Director or a dependent (within the meaning of Code Section 152(a)) of the
Director, loss of the Director’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director as determined by the Plan Administrator to be
an “unforeseeable emergency” within the meaning of Code
Section 409A(a)(2)(B)(ii).

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ELIGIBILITY

 

4.1                               Participation.  Each Eligible Person shall be
eligible to participate in this Plan as of the later of January 1, 2006 or the
first day of the month coincident with or immediately following the date he or
she becomes an Eligible Person.  A Director shall cease to be eligible to make
further elective deferrals under this Plan at such time as the Director ceases
to be an Eligible Person.

 

4.2                               Elections.   A Director may make an election
once each Plan Year to defer receipt of all or a portion of the Directors Fees
payable to the Director with respect to the Plan Year and such election may not
be modified during the Plan Year.  The election for a Plan Year must be made
prior to the beginning of the Plan Year.  Notwithstanding the foregoing, an
individual who first becomes an Eligible Person during a Plan Year may make an
election within 30 days of the date the Eligible Person became a member of the
Board of Directors, which election shall apply with respect to Directors Fees
payable with respect to such Plan Year under rules established by the Plan
Administrator.  An election expires at the end of the Plan Year to which it
relates.

 

ARTICLE V

 

ACCOUNTS

 

5.1                               Establishment and Determination of Elective
Account.  The Employer shall establish an Elective Deferral Account on its books
for each Director. The Deferral Account balance of a Director shall be credited
with each of the following:

 

(a)                                  Elective Deferral Contribution.  The
Employer shall credit to the Deferral Account of the Director the amount
specified by the election of the Director under Section 4.2 at the time the
Directors Fees would otherwise have been paid to the Director.  The Director
Fees actually paid to the Director for the period by the Employer shall be
reduced by the amount credited to the Deferral Account under this
Section 5.1(a).

 

(b)                                 Earnings.  As of the end of each month, and
as of the date the benefit is payable under Article VI, the Employer shall
adjust the Deferral Account of a Director under rules established by the Plan
Administrator to reflect the increase or decrease that would have been incurred
by the account since the last day of the preceding month if the account had been
invested for the applicable period in the investments selected in advance by the
Director from those made available by the Plan Administrator, or to the extent
no selection has properly been made, by adjusting the account to reflect the
increase or decrease that would have been incurred by the account for the
applicable period if the account had been invested for the applicable period in
the fixed income fund selected in its sole discretion by the Plan
Administrator.  The Plan Administrator shall prescribe such rules as it deems
necessary or appropriate regarding the adjustments to the Deferral Accounts to
reflect the timing of investment elections made by the Director and the timing
of amounts being credited or debited to the Deferral Accounts.

 

The Deferral Account balance of a Director shall be debited with the amount paid
to or on behalf of the Director under this Plan.

 

3

--------------------------------------------------------------------------------


 

5.2                               Statement of Accounts.  The Plan Administrator
shall provide to each Director within 120 days after the close of each Plan
Year, a statement in such form as the Plan Administrator selects setting forth
the balance, if any, in the Deferral Account of the Director as of the last day
of the Plan Year just ended.

 

5.3                               Accounting Device Only.  The Deferral Account
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to the Director under this Plan.  The Deferral Account
shall not constitute or be treated as a trust fund of any kind.

 

ARTICLE VI

 

PAYMENT OF ACCOUNTS

 

6.1                               Benefit Payment.  A Director shall be entitled
to a payment equal to the amount credited to his or her Deferral Account as of
the Commencement Date.  The payment shall commence to be paid on the date that
is 30 days following the Commencement Date or as soon thereafter as
administratively feasible.

 

6.2                               Form of Payment.  The amount due the Director
shall be paid in one of the following forms as selected by the Director in his
or her initial election form:

 

(a)  substantially equal monthly installments over a period certain selected by
the Director that does not exceed 10 years; or

 

(b)  a single cash lump sum payment.

 

Notwithstanding the foregoing, in the event the amount credited to the Deferral
Account as of the Commencement Date does not exceed $25,000, then it shall be
paid in the form set forth in (b) above, regardless of the selection made by the
Director in his or her election form.

 

While the amount of the Deferral Account is being paid in installments, the
Deferral Account used to measure the amount due the Director shall continue to
be adjusted for earnings under rules prescribed by the Plan Administrator as
provided in Section 5.1(b).  In the event no form of payment is properly
elected, the amount due the Director shall be paid in the form of a single cash
lump sum payment.

 

6.3                               Change in Form of Payment.  A Director may
change his or her election of the form of payment for a Commencement Date by
submitting a written election form to the Plan Administrator; provided such
election shall not be effective for a Commencement Date on account of a
separation from service that is less than 5 years from the date the election
form was received by the Plan Administrator.

 

6.4                               Distribution in Event of Unforeseeable
Emergency.  Prior to the Commencement Date, distribution of the Deferral Account
may be made to the Director if the Plan Administrator determines, based upon
uniform established standards, that the Director has incurred an Unforeseeable
Emergency.  The amount distributed shall not exceed the amount necessary to
satisfy such emergency plus amounts necessary to pay any taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which the hardship can be relieved through reimbursement or

 

4

--------------------------------------------------------------------------------


 

insurance proceeds or otherwise, including the liquidation of other assets of
the Director to the extent that the liquidation of such assets would not itself
cause severe financial hardship.

 

6.4                               Payment to Beneficiary.  In the event a
Director dies before receiving his or her full benefit under this Plan, the
Employer shall pay any remaining amount due on behalf of the Director hereunder
to the Beneficiary of the Director.  Such payment shall be in the form of a
single cash payment and shall be paid within 60 days of the date of death.  A
Director may designate a Beneficiary on the form prescribed by and delivered to
the Plan Administrator.  If no Beneficiary is properly designated under this
Plan, then the Beneficiary shall be the spouse of the Director, if living, or if
there is no spouse it shall be the estate of the Director.  If under these
rules the benefits are payable to the estate of the Director, and either the
Plan Administrator cannot locate a qualified representative of the deceased
Director’s estate, or if administration of the estate is not otherwise required,
the Plan Administrator in its discretion may make the distribution to the
deceased Director’s heirs at law, determined in accordance with the law of the
State of the Director’s domicile in effect as of the date of the Director’s
death.

 

ARTICLE VII

 

ADMINISTRATION OF THE PLAN

 

7.1                               Plan Administration.  The Plan Administrator
shall have the authority to interpret the Plan and issue such administrative
procedures as it deems appropriate.  The Plan Administrator shall have the duty
and responsibility of maintaining records, making the requisite calculations and
disbursing the payments hereunder.  The Plan Administrator’s interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned.

 

7.2                               Amendment and Termination.  The Employer may
amend or terminate the Plan at any time, provided, however, that no such
amendment or termination shall adversely affect a benefit to which a Director is
entitled under Article VI prior to the date of such amendment or termination
unless the change is necessary to keep the Plan in compliance with the
applicable provisions of law, including Code Section 409A, so as to avoid
adverse income tax consequences to participants in the Plan.  In the event of a
termination, benefits shall be retained under the terms of the Plan until the
Director reaches his or her Commencement Date under the Plan; provided, however
the liabilities of this Plan may in the discretion of the Employer be
transferred to another plan or program of the Employer.  The Plan Administrator
may amend this Plan on behalf of the Employer at anytime so long as the
amendment does not materially increase the cost of the Plan to the Employer.

 

7.3                               Payments.  The Employer will pay all benefits
arising under this Plan.  There shall be deducted from each payment any federal,
state or local withholding or taxes or charges which may be required under
applicable law as determined by the Employer.

 

7.4                               Non-assignability of Benefits.  The benefits
payable hereunder or the right to receive future benefits under the Plan may not
be anticipated, alienated, pledged, encumbered, or subjected to any charge or
legal process, and if any attempt is made to do so, or a person eligible for any
benefits becomes bankrupt, the earnings under the Plan of the person affected
may be terminated by the Plan Administrator which, in its sole discretion, may
cause the same to be held or applied for the benefit of one or more of the
dependents of such person or make any other disposition of such benefits that it
deems appropriate.

 

5

--------------------------------------------------------------------------------


 

7.5                               Status of Plan.  Nothing contained herein
shall be construed as providing for assets to be held in trust or escrow or any
other form of asset segregation for the Director or for any other person or
persons to whom benefits are to be paid pursuant to the terms of this Plan, the
Director’s only right hereunder being the right to receive the benefits set
forth herein.  To the extent any person acquires a right to receive benefits
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Employer.

 

7.6                               Reports and Records.  The Plan Administrator
and those to whom the Plan Administrator has delegated duties under the Plan
shall keep records of all their proceedings and actions and shall maintain books
of account, records, and other data as shall be necessary for the proper
administration of the Plan and for compliance with applicable law.

 

7.7                               Finances.  The costs of the Plan shall be
borne by the Employer.  The rights of the Director (or of his or her
Beneficiary) to benefits under the Plan shall be solely those of an unsecured
general creditor of the Employer.  Any assets acquired by or held by the
Employer shall not be deemed to be held as security for the performance of the
obligations of the Employer under this Plan.

 

7.8                               Nonguarantee of Position.  Nothing contained
in this Plan shall be construed as a right of any Director to be continued in
his or her position as a member of the Board of Directors.

 

7.9                               Applicable Law.  All questions pertaining to
the construction, validity and effect of the Plan shall be determined in
accordance with the laws of the United States and to the extent not pre-empted
by such laws, by the laws of the State of Utah.

 

7.10                        Headings.  The headings of Sections and Articles in
this Plan are for convenience purposes only and shall in no way control or be
used in the interpretation of the content of the Sections or Articles or this
Plan as a whole.

 

7.11                        Number and Gender.  Where the context requires, the
singular shall include the plural and the plural shall include the singular, and
any gender shall include both other genders.

 

Dated this 23rd day of December, 2005.

 

 

 

HUNTSMAN CORPORATION

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

6

--------------------------------------------------------------------------------

 